COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Joseph Andre Davis

Appellate case number:    01-14-00838-CV

Trial court case number: 1997-09681

Trial court:              245th District Court of Harris County

        On November 13, 2014, the Court dismissed relator’s petition for writ of habeas corpus
for lack of jurisdiction. On the same day, relator filed an addendum to his petition and requested
an emergency stay. Because relator’s petition for writ of habeas corpus has been dismissed,
relator’s request for a stay is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: November 18, 2014